Citation Nr: 1628785	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-00 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neoplasms of the breasts / chest.

2.  Entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2015, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2011 rating decision granted service connection for surgical scars on the left and right breasts, but denied service connection for bilateral breast / chest neoplasms.  The April 2015 rating decision increased the disability rating for bilateral hearing loss from noncompensable to 30 percent, effective July 24, 2014.  The August 2015 rating decision denied entitlement to a TDIU.

This case was previously before the Board in August 2015, when the service connection and effective date issues were remanded to the RO for additional development.  An appeal on the TDIU issue was initiated following the Board's August 2015 remand.

The Board notes that the service connection issue on appeal has been previously characterized as concerning "bilateral breast" neoplasms.  The Board now notes, however, that the Veteran's July 2010 claim giving rise to this issue on appeal referred to the pertinent disability as "Growth on Breast / Chest" for both the left and right sides, and the medical evidence of record indicates that the pertinent neoplasms present during the pendency of this appeal involved the breast and chest area.  The Board has recharacterized the issue to more accurately describe the scope of the disability for which service connection is sought in this case, as reflected on the title page of this decision.

The issues of (1) entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing loss, and (2) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's breast / chest neoplasms during the pendency of this appeal, surgically excised in 2011, have been medically diagnosed to be lipomas.

2.  The Veteran's breast neoplasms diagnosed during service, surgically excised in 1968, are shown by medical evidence to have most likely been fibroadenomas (a pathology distinct from the subsequent post-service lipomas).

3.  Lipomas were not manifested in service. 

4.  Lipoma is not a disease listed as presumptively linked to exposure to herbicides.

5.  The Veteran's lipomas are not otherwise shown to be causally related to his service, to include his presumed in-service exposure to tactical herbicide agents in Vietnam.


CONCLUSION OF LAW

Service connection for neoplasms of the breasts / chest (diagnosed as lipomas), to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

VA's duty to notify was satisfied by a letter sent to the Veteran in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent private and VA postservice treatment records have been secured.  The RO arranged for a VA examination to address the medical questions central to this appeal in November 2010, and then an additional (and more adequate) VA examination with report and opinion was completed in January 2016 in accordance with the Board's August 2015 remand directives.  The Board finds that the January 2016 VA examination report with medical opinion is adequate for the purposes of appellate review as it reflects familiarity with the factual record, and the opinion is accompanied by an explained rationale citing medical principles and the details of the Veteran's documented medical history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the VA medical opinions of record do not specifically address the question of whether the Veteran's lipomas excised in 2011 may have been etiologically linked to the Veteran's in-service exposure to tactical herbicide agents (such as Agent Orange) during service.  However, there is no specific indication of record that there is any medical or scientific basis for attributing a lipoma to such tactical herbicide exposure.  As there is not an indication that the lipoma diagnosis may be associated with the in-service tactical herbicide exposure, it is not necessary to obtain a medical opinion to additionally address the herbicide exposure theory in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)(B).

The actions directed by the Board's January 2016 remand have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, (1) an October 2015 letter to the Veteran notified him that he may submit lay statements concerning details of his history of symptoms pertaining to left and right breast masses during the intervening period between his 1969 separation from service and the diagnosis of lipomas in 2008, (2) the same letter provided the Veteran an opportunity to submit or identify any outstanding private treatment records relating to diagnoses and/or treatment for breast masses from 1969 to 2008, and (3) the Veteran was afforded a new VA examination to address pertinent questions in January 2016.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for breast / chest neoplasms, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Veteran seeks to establish entitlement to service connection for neoplasms of the breasts / chest.  As an initial matter, the Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  As explained in detail below, the Board must conclude that the preponderance of the evidence in this case shows that the Veteran's neoplasms of the breasts / chest during the pendency of this appeal (diagnosed as lipomas and excised in 2011) were not medically / etiologically related to his military service.  The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  The list of chronic diseases presented by 38 C.F.R. § 3.309(a) includes "tumors" that are specifically "malignant, or of the brain or spinal cord or peripheral nerves."  The Board notes that the list does not classify benign tumors of breast or chest tissue as a chronic disease for the purposes of these provisions.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In this Veteran's case, qualifying service in-country in Vietnam and presumed exposure to herbicides has already been established.  (An August 2015 RO rating decision established service-connection for diabetes mellitus on the basis of the Veteran's presumed exposure to tactical herbicide agents (such as Agent Orange) during military service in-country in Vietnam.)

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted one of the diseases listed in 38 C.F.R. § 3.309(e) (manifested to a degree of 10 percent or more), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  Lipoma is not one of the disabilities listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. §§ 3.307, 3.309(e).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive/direct-incurrence basis.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board may not make its own independent medical determinations; the Board must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

With regard to the breast / chest neoplasm issue in this case, the Board finds that there is no controversy concerning the evidence showing that the Veteran has been diagnosed with lipomas, including of the left breast and right chest areas, excised in 2011; this is documented in evidence including the Veteran's VA medical records and confirmed by the January 2016 VA examination report.  Furthermore, the Board finds that the Veteran's STRs clearly show that the Veteran had bilateral breast masses medically evaluated and excised during service in 1968.  A decisive question for the service connection issue is whether there is a medical nexus between the in-service breast neoplasms and the lipomas excised in 2011.  The Board finds that the preponderance of the probative evidence weighs against finding a nexus between the Veteran's in-service breast masses and the lipomas diagnosed in 2011; the lipomas are the only pertinent diagnosis of post-service breast or chest neoplasms in this case.  As discussed in more detail below, the Board has reached this conclusion upon review of the evidence featuring the Veteran's STRs, post-service medical records, the Veteran's own testimony, and the probative medical opinion presented in the January 2016 VA examination report. 

The STRs show that, during service, the Veteran was medically evaluated for neoplasms in both breasts that were surgically excised in 1968.  The details of the pertinent STRs concerning the Veteran's in-service breast neoplasms are accurately summarized in the January 2016 VA examination report of record, and further discussed below in connection with that report.  The Board notes that the February and April 1968 STRs show that the treating physicians suspected a diagnosis "fibroadenoma," with no other diagnosis noted or suspected.  However, the STRs do not contain a final pathology report following the in-service excisions.  The Board's discussion of the January 2016 VA examination report, below, includes further pertinent details presented in the Veteran's STRs; the Board otherwise finds no significant information in the Veteran's STRs pertaining to the presence of chest neoplasms following the excisions performed in 1968.

There are no post-service medical records in the claims-file presenting documentation of any pertinent symptom complaints or medical findings concerning the Veteran's breasts from the Veteran's June 1969 separation until 2008.  The Veteran's comments reflected in a July 2008 private medical record suggest that he initially noticed the neoplasms in early 2008.  The Veteran's comments reflected in a January 2016 VA examination report also suggest that he did not notice the neoplasms prior to 2008.  However, the Board notes that the Veteran's November 2012 written statement explained that he recalled noticing neoplasms "on my left breast and also on my stomach and right side" in "around 2000."  The Board accepts the Veteran's competent description of lay observable masses manifesting upon his chest-area and trunk in approximately the year 2000, and this appears to be the earliest post-service manifestation suggested by any evidence or statement of record.  The essential question in this case is whether the pertinent neoplasms that appeared several decades following the Veteran's separation from active service are medically / etiologically related to the neoplasms that were removed during the Veteran's service, or whether the post-service neoplasms may be otherwise medically / etiologically related to the Veteran's service.

A July 2008 private medical report shows that the Veteran "initially noted two masses just lateral to his left breast about six months ago," and that "[h]is wife also noted a third mass on the right flank."  The report notes that "he has had two subareolar masses excised in the distant past" (apparently referring to the 1968 in-service excisions), with no indication of pertinent breast / chest neoplasms following service until those noted in 2008 (and first noticed by the Veteran in approximately 2000).  The July 2008 private medical report shows that examination confirmed the presence of the described masses, and that each was "smooth, round and mobile."  The impression was: "Lipomas of the chest."

The Veteran's VA medical records document that the Veteran eventually underwent surgical excision of the lipomas in February 2011.  VA medical reports (including operative reports and pathology reports) from February and March 2011 show that a total of five lipomas were removed and determined to have been benign lipomas.

The Veteran was originally afforded a VA examination in connection with this service connection issue in November 2010.  The November 2010 VA examination report presents medical conclusions finding no etiological link between the Veteran's military service and any breast / chest neoplasm present at the time of the examination.  However, as discussed in the Board's August 2015 remand of this matter, the November 2010 VA examination report does not include an adequate explanation of the reasoning underlying its conclusions.  The Board observes that the November 2010 VA examination report presents no findings or conclusions that are supportive of the Veteran's appeal, and the Board shall accordingly focus its attention upon the more probative January 2016 VA examination report prepared in accordance with the directives of the Board's August 2015 remand seeking a more adequate medical opinion.

A January 2016 VA examination report presents pertinent medical opinions in this case, informed by direct inspection of the Veteran and review of the Veteran's medical records and claims-file.  The January 2016 VA examination report is presented in two separate documents of record, one focusing upon clinical examination findings and the other focusing upon analysis of the medical questions central to the issue on appeal.  The January 2016 VA examination report notes two diagnoses: (1) "Benign right and left breast masses, excised, with residual non-painful scar" from "1968 during service," and (2) "Benign lipomas left breast, right chest, lateral subcostal, mid subcostal and medial subcostal, excised with residual non-painful scars" from "2011 after service."  The January 2016 VA examiner describes that "[t]he veteran's service records from 1968 show that the veteran had been followed for 2 weeks for a tender mass beneath the left areola" and that "[o]n physical exam, the nodule was firm, tender and about 2 cm x 3 cm."  The January 2016 VA examiner discussed review of STRs documenting that "[t]he impression was a possible fibroadenoma" and "[h]e was sent to the 3rd Field Surgery Service for biopsy."  Furthermore, the VA examiner recounts that: "[h]e had an excision biopsy on 2/15/1968.  The incision healed.  Pathology report was not back yet, and the SM was to be recalled if the report showed anything significant.  On 2/24/1968 a form reports a diagnosis of 'Neoplasm, benign, left breast.'"  The VA examiner notes that "[n]o formal pathology report is found in his records that further describes the biopsied tissue."

This January 2016 VA examination report goes on to discuss subsequent in-service events documented in pertinent STRs: "On 4/2/1968, notes indicate that the SM was admitted to the hospital for removal of a breast mass.  The side is not mentioned.  The nodule was tender, not fixed, and firm at 1cm diameter.  The note says that he had the removal of a similar mass on 15 Feb."  The January 2016 VA examination report then notes STRs showing that "[o]n 4/3/1968 the mass was removed," "[o]n 4/4/1968 he was afebrile, felt well and was discharged," "[o]n 4/11/1968 sutures were removed from the right breast (this is the first time the side was documented)," and that "[n]o pathology report is found for this second mass."

The January 2016 VA examiner reports, based upon direct interview of the Veteran, that the Veteran recalls "that he had masses again in 2008."  The January 2016 VA examiner notes that "[a] report from Dr. Gogel reported in 2008 that the masses were benign and posed no health risk," and the VA examiner then explains that "in 2011 he was able to get care at the Shreveport VA and decided to pursue excision of the five lipomas."  The VA examiner describes the pertinent February 2011 VA pathology report documents excision of five masses "from the left breast, right lateral chest wall, lateral subcostal, mid subcostal and medial subcostal areas."  The VA examiner noted that the Veteran "says that he has no more masses on any part of his body after the 2011 excisions."  Notably, and in direct response to one of the inquiries presented by the Board's August 2015 remand, the VA examiner notes that the Veteran "reports today that he also had no masses between 1968 and 2008."

The January 2016 VA examiner completed a report presenting her findings, informed by thorough review of the pertinent medical documentation and interview of the Veteran, that the Veteran's history of neoplasms of the bilateral breasts / chest did not involve any malignancy nor metastases.  The noted residuals were "non-painful linear scars, well-healed."

The second of the two pertinent January 2016 VA examination reports presents the same author's responses to important medical questions regarding the diagnosis and etiology of the Veteran's instances of neoplasms in his breast area.  This January 2016 VA examination report explains that "[t]he left and right breast masses in 1968 were thought to be fibroadenomas," and that "fibroadenomas do occur in males."  The January 2016 VA medical opinion cites the fact that "[t]he masses in 1968 were described as 'firm' and 'nodular' which would be characteristic of fibroadenoma," and that "[t]he age of the serviceman was 20 and when fibroadenomas occur in male[s], they occur in the male's teens or 20s."  The January 2016 VA medical opinion cites that the in-service "examining physician gave a suspected diagnosis of fibroadenoma and that diagnosis was never overturned in the records, although the final pathology report is not found."

The January 2016 VA medical opinion goes on to explain that the Veteran's more recent diagnosis of lipomas in the breasts is medically distinct from the in-service fibroadenomas.  In this regard, the January 2016 VA medical opinion explained that lipomas, unlike fibroadenomas, "tend to affect people in their middle to later age (50s-60s), are painless, and they typically feel doughy or spongy."  The January 2016 VA examiner confirms that "[l]ipomas were a definite diagnosis on pathology in 2011 when the veteran was 64 years old."  The January 2016 VA examiner's analysis presents the following significant conclusion (with emphasis added by the Board): "Given all of the above details, it is most likely that the veteran has had two different conditions - fibroadenoma in 1968 and lipoma in 2011."

The January 2016 VA medical opinion goes on to further explain that "[l]ipomas do not represent a meatastasis [sic] of the 1968 fibradenomas [sic]," because "[e]ach lipoma is its own neoplasm of fat cells that forms between the skin and muscle layer, and [] they do not originate from another site."  The January 2016 VA medical opinion thus concludes that "the left breast lipoma in 2011 did not arise from the left breast fibroadenoma in 1968," and that "[t]he measured distance between the two sites is not an issue for this reason."  The Board notes that this conclusion addresses, in part, the inquiry of the Board's August 2015 remand concerning the measured distance between the in-service surgical sites and the post-service surgical sites.  This inquiry was originally raised by the Veteran's statements directing attention to the proximity of in-service and post-service neoplasm sites.  The Board accepts the January 2016 VA examiner's explanation that the in-service pathology and the 2011 pathology are unrelated diagnostic entities regardless of any question of the proximity of their anatomical locations.

The Board finds that the findings and conclusions of the January 2016 VA examination report are highly probative evidence in this case.  The January 2016 VA examiner discussed the documented medical history in detail, including discussing the pertinent information presented in the STRs with acknowledgment of the fact that there were no final pathology reports concerning the tissue excised in service.  The Board finds that the January 2016 VA examination report presents an adequate and persuasive explanation for concluding that the pertinent in-service neoplasms were most likely fibroadenomas rather than lipomas, citing medical principles and the facts of the Veteran's documented medical history.  The Board finds that the January 2016 VA examination report presents an adequate and persuasive explanation for concluding that the Veteran's lipomas excised in 2011 were not medically / etiologically related to the neoplasms that were excised during service in 1968.

The Veteran's statements in this case present his belief that his lipomas excised in 2011 are etiologically linked to the Veteran's military service, either through a link to the breast masses that manifested during service or through a link to his presumed in-service herbicide exposure.  The Veteran's March 2016 statement presents his belief that the masses "removed from left and right breasts in 1968 while serving in Vietnam" were "[p]ainful lipomas," and that the lipomas excised from the left breast and right chest in 2011 were etiologically linked to the masses removed during service.  The Veteran's April 2011 written statement included his own assertion: "I believe the exposure to agent orange is the direct cause of the neoplasm."

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  The Board notes that the Veteran's military service involved duty as a medical specialist (including as documented on his DD Form 214), and such duty is understood to have featured a degree of medical training.  Although the Veteran has a medical background as an Army medic and thus may be competent to diagnose some medical conditions, there is no indication that he has training regarding the identification of specific types and etiologies of neoplasms such as fibroadenomas and lipomas.  While the Veteran is competent to describe his experience of symptoms and the perceivable events of his history, the matters of identifying the diagnosis and etiology of different breast / chest neoplasms involves complex medical questions; the Board finds that such matters require a level of specialized professional medical knowledge, education, and experience that the Veteran has not asserted that he possesses.  The pertinent medical evidence of record that the Board finds most probative features: (1) the reports of the treating physicians concerning the Veteran's breast / chest neoplasms excised in 1968 and in 2011, and (2) the January 2016 VA medical examination report with pertinent medical opinion thoroughly addressing the medical questions central to the matter on appeal with citation of medical principles and the specific documentation of the Veteran's medical history.

There is otherwise no contrary competent medical opinion to weigh against the conclusions of the probative January 2016 VA medical opinion discussed above.  There is otherwise no medical opinion in the record that concludes that the Veteran's lipomas excised in 2011 were etiologically linked to his military service, to include the breast masses evaluated and surgically removed during service.  Because the January 2016 VA medical opinion is by a medical provider competent to provide it, as it cites to supporting clinical data, and because it is accompanied by adequate rationale, the Board finds it to be persuasive evidence answering the complex medical questions at issue in this case.

The Board finds that the evidence does not establish that the Veteran was diagnosed with lipomas during his military service.  The evidence does not establish that any breast neoplasm during the pendency of this appeal represents a diagnostic entity related to the breast growths treated during the Veteran's service (indicated by the most probative evidence to have most likely been fibroadenomas).  The criteria for service connection for breast / chest neoplasms on a direct basis are not met.

Furthermore, lipoma is not listed as a disease with presumed association with exposure to herbicides, and service connection on a presumptive basis under 38 U.S.C.A. § 1116 likewise is not warranted.  There is no probative competent evidence in this case otherwise indicating a medical possibility that the Veteran's lipomas could have been a consequence of his in-service herbicide exposure in Vietnam.  Accordingly, service connection is not warranted on the basis of in-service causation (including through the Veteran's presumed exposure to tactical herbicide agents).

The Board understands the Veteran's belief that the neoplasms excised in 2011 should be considered medically / etiologically linked to the neoplasms in similar areas of his breasts / chest excised in 1968 during service.  However, the Board must rely upon the most probative medical evidence to determine whether such a medical / etiological link exists.  As the most probative evidence is against finding an etiological link or nexus between the Veteran's lipomas excised in 2011 and his military service (to include the breast growths evaluated and removed during service), the criteria for an award of service connection for breast / chest neoplasms diagnosed as lipomas are not met.

As the most probative evidence is against finding that the Veteran has experienced any recurrence of the pertinent neoplasm disease entity that manifested in service (shown by the most probative medical evidence to most likely habe been fibroadenomas) during the pendency of this appeal, the criteria for service connection for those breast/chest neoplasms, considered to be fibroadenomas, are not met.  The evidence of record simply does not indicate that the Veteran has had a diagnosis of fibroadenomas during the pendency of this appeal.

The Board is otherwise unable to identify a basis for an award of service connection for breast/chest neoplasms in this case.  The Board understands the Veteran's belief that the lipomas excised in 2011 were a consequence of exposure to tactical herbicide agents during service, but there is no medical or scientific evidence of record indicating such a casual nexus.  In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's recent breast/chest neoplasms (diagnosed as lipomas) were etiologically linked to his military service, to include his in-service bilateral breast neoplasms or his in-service exposure to tactical herbicide agents.  Hence, the benefit of the doubt doctrine does not apply and the claim must be denied.

Once again, the Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for neoplasms of the breasts / chest is denied.


REMAND

Manlincon Issues

According to 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant.  In essence, the following sequence is required: There must be a decision by the AOJ, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the AOJ decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.

An April 2015 RO rating decision increased the rating for bilateral hearing loss from noncompensable to 30 percent, effective July 24, 2014.  The following month, in May 2015, the Veteran submitted a statement that the Board has recognized (in the August 2015 remand) as an NOD regarding the effective date of the rating increase.  As the RO/AOJ had not yet issued a statement of the case addressing this issue, the Board's August 2015 decision remanded the effective date issue (entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing loss) for the limited purpose of directing that the RO/AOJ issue an SOC on the matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board's August 2015 remand of this issue specifically directed that the RO/AOJ "[f]urnish the Veteran and his representative a statement of the case addressing the [effective date issue]," and to "[n]otify the Veteran of the need to timely file a substantive appeal to perfect his appeal on this issue."

Unfortunately, it appears that there has been confusion in the processing of these remand instructions, as the Appeals Management Center (AMC) issued a supplemental SOC (SSOC) that addressed the effective date issue as though the matter had already been perfected for appellate review by the Board.  However, the effective date issue has not yet been addressed by an original SOC and the Veteran has not been provided with notice and opportunity to file a substantive appeal to perfect his appeal on this issue.  In brief, the Board does not have jurisdiction to complete a full appellate review of the matter, and the Veteran has not been afforded the opportunity to formally perfect the appeal to seek such appellate review.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's TDIU claim, an August 2015 RO rating decision denied the Veteran's claim of entitlement to a TDIU.  In November 2015, the Veteran submitted a VA Form 21-0958 Notice of Disagreement, disagreeing with this denial.  A Statement of the Case has not yet been issued addressing this matter.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC addressing the Veteran's May 2015 correspondence that the Board (in its August 2015 remand) has recognized as an NOD regarding the issue of entitlement to an effective date earlier than July 24, 2014 for the disability rating increase to 30 percent for service-connected bilateral hearing loss.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  The AOJ should issue an SOC addressing the Veteran's November 2015 NOD regarding the issue of entitlement to a TDIU.  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC. The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


